MEMORANDUM **
Appellant Joseph Anthony Haines appeals his conviction and sentence for possession of marijuana with intent to distribute under 21 U.S.C. § 841(a)(1). The conviction was entered under a conditional plea of guilty so that Haines could challenge the denial of his motion to suppress the marijuana found in his truck, and challenge the denial of his motion for discovery. Haines contends that the Border Patrol lacked suspicion to prolong his detention beyond the initial stop at the immigration checkpoint. The Border Patrol agents had the requisite “articulable suspicion ... of criminal activity”, however, because while conducting the initial routine immigration questioning, an officer saw the duffel bags in the bed of the truck and noted the outline of square bricks. See United States v. Taylor, 934 F.2d 218, 221 (9th Cir.1991). The bags were large enough to contain possible aliens, and the blocks were, in the experience of one of the agents, similar to those used to package marijuana. The bags and their contents, coupled with Haines’ nervous behavior, created more than adequate articulable suspicion to justify the brief further detention. Id.
The district court also did not abuse its discretion in denying Haines’ motion for discovery regarding the number of drug seizures versus immigration arrests at the checkpoint. He relies only upon the dissenting opinion in United States v. Soyland, 3 F.3d 1312, 1316-20 (9th Cir.1993). We rejected a similar systemic argument in the context of temporary checkpoints in United States v. Soto-Camacho, 58 F.3d 408, 411-12 (9th Cir.1995).
Haines’ challenge to his sentence and conviction under § 841 is controlled by our recent en banc decision in United States v. *487Buckland, 277 F.3d 1173 (9th Cir.2002) (en banc), and must also be rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.